Citation Nr: 0511541	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee, status post 
operative.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for Osgood- Schlatter's disease of the left knee, 
status post operative, and assigned a 10 percent rating, 
effective, November 22, 1994.

The veteran's claim was remanded by the Board for further 
development in May 2004.  The development has been completed 
and the veteran's claim is now ready for appellate review.


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain, with no instability or 
limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5019, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  Additionally, the 
veteran has been provided a VA examination.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any additional obtainable evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  



An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The April 2002 rating decision now on appeal granted the 
veteran's claim for service connection for Osgood-Schlatter's 
disease of the left knee, status post operative, effective 
from November 22, 1994.  The veteran appealed the 10 percent 
rating assigned.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In this case, the veteran's left knee disability has been 
rated as chronic bursitis.  The Board finds that this 
diagnostic code is appropriate as the November 2001 VA 
examiner has noted that the veteran's left knee disability 
results in tendonitis and bursitis.  According to the Rating 
Schedule, bursitis is to be evaluated as degenerative 
arthritis, based on limitation of motion of the affected 
joint. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5019, 5003 (2004).

The Board thus concludes that the veteran's service-connected 
left knee disability is most appropriately rated as bursitis, 
which involves rating the joint based on limitation of 
motion.  The veteran has not suggested a more appropriate 
diagnostic code.

Specific schedular criteria

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Diagnostic Code 5261 [limitation of extension] of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees. 

VA outpatient records dated from September 1994 to September 
1999 reveal occasional complaints of left knee pain.  These 
records note that the veteran had chronic Osgood-Schlatter's 
disease with mild patella tendonitis.  While the veteran 
complained of some instability, these records reveal that the 
veteran had a stable left knee.  In September 1996 the 
veteran was noted to have full painless range of motion and 
no instability.

On VA examination in November 2001, the veteran walked 
without a limp.  He had a significant prominence in the area 
of the tibial tuberosity of the left knee which was mildly 
red and mildly tender.  The veteran had excellent quadriceps 
function and excellent hamstring function.  There was no 
effusion of the left knee joint.  There was no tenderness 
over the medial or lateral joint line.  McMurray's and 
Apley's tests were negative.  There was negative pivot shift, 
and Lachman's test was negative.  Patellofemoral function was 
normal, with the exception of the tenderness over the tibial 
tubercle.  The veteran had full extension and full flexion of 
the left knee.  X-rays revealed no sign of arthritis.  The 
examiner stated that the veteran presented with tendonitis 
and bursitis of the attachment of the tendon over the left 
tibial tubercle.  The examiner did not think that the 
veteran's pain was excruciating.  The examiner opined that as 
long as the veteran did not jump or take too many stairs up 
and down, his condition was a relatively benign condition.  

Since the veteran has full range of motion, he does not meet 
the criteria for even a 10 percent rating for his left knee 
disability under Diagnostic Codes 5260 and 5261.  Even with 
consideration of pain on motion of the left knee, which has 
not been shown, the veteran would not meet the criteria for a 
higher initial rating under Diagnostic Codes 5260 and 5261. 

A review of the record reveals no identifiable physical 
pathology which would enable the assignment of an initial 
rating in excess of 10 percent under the schedular criteria.  
The veteran has complained of pain and occasional giving way 
in the left knee.  However, the examiners while noting some 
tenderness on of the left knee, have stated that there is no 
evidence of instability in the left knee.

The record does not contain any complaint, nor abnormal 
clinical finding, relative to a post operative left knee 
scar.  As such, a separate compensable rating for a post 
operative left knee scar is not indicated.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 - 7805 (2004).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's left knee disability 
results in frequent hospitalization or markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, extraschedular 
evaluations are not warranted.  38 C.F.R. § 3.321(b)(1).

As noted above, the Board finds that the veteran does not 
meet the requirements for a rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee, status post 
operative, at any time since grant of service connection for 
that disorder.  Accordingly, the preponderance of the 
evidence is against an initial staged rating greater than 10 
percent for Osgood-Schlatter's disease of the left knee.  See 
Fenderson, supra.




ORDER

Entitlement to a higher initial rating for Osgood-Schlatter's 
disease of the left knee, status post operative, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


